In an action to enforce a New Jersey judgment, entered upon the defendant’s default in appearing, the plaintiff appeals from an order of the Supreme Court, Putnam County (Dickinson, J.), dated August 19, 1991, which denied its motion for summary judgment.
Ordered that the order is modified, on the law, by adding a provision thereto that, upon searching the record, summary judgment is granted to the defendant dismissing the action; as so modified, the order is affirmed, with costs to the defendant.
Absent a jurisdictional challenge, a final judgment entered upon the defendant’s default in appearing in an action is conclusive and entitled to be given full faith and credit in the courts of this State (see, Fiore v Oakwood Plaza Shopping Ctr., 78 NY2d 572, cert denied — US —, 113 S Ct 75; Steinberg v Metro Entertainment Corp., 145 AD2d 333). However, based upon the record before us, it appears that the plaintiff failed to satisfy the requirements for proper service of process pursuant to rule 4:4-4 of the courts of the State of New Jersey (see, Houie v Allen, 192 NJ Super 517, 471 A2d 429). Thus, the Supreme Court properly found that the judgment in question was not entitled to full faith and credit. Accordingly, we have searched the record and have granted summary judgment to the defendant dismissing the complaint. Bracken, J. P., Sullivan, O’Brien and Joy, JJ., concur.